Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 (IDS) has been entered.
After further consideration, the allowability of claims 1-13 and 38-46 has been withdrawn in view of the rejections below. Note that the Notice of Allowance mailed 4/22/2022 includes an examiner’s amendment to the claims filed 2/9/2022, wherein “passage” in line 8 of claim 1 has been replaced with “passage capable of receiving a conductive fluid”, and the word “distal” has been deleted from line 2 of claim 2 and claim 39. 

Claim Objections
Claim 14 is objected to because of the following informalities:  in line 11, “coil portion” should read “coiled portion” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Diamant (US 2011/0208185). Regarding claim 1, Diamant discloses a system for treating an occlusion within a body lumen (embodiment shown in figs. 8-12) comprising an insulated outer sheath (64,86; [0161]), an elongated conductive tube (78; longer than it is wide, therefore considered elongated) mounted within the distal end of the insulated outer sheath, an insulated wire (90, insulated by 88 for example) having a helically coiled portion (90 comprises a stainless steel coil; [0152]) at a distal end of the insulated wire, wherein the coiled portion includes an exposed distal tip (i.e., distal face of distal end of wire), wherein the coiled portion is positioned within a distal portion of the elongated conductive tube (note portion of 90 is positioned within distal portion of 78; note also that not all of 90 must be considered the claimed helically coiled portion; see fig. 9), wherein a central region of the coiled portion defines an open passage capable of receiving a conductive fluid (noting that guidewire 32 may be withdrawn from the passage as per par. [0109], and therefore is capable of receiving a fluid). The limitation “when voltage pulses are applied across the insulated wire and the elongated conductive tube, a current is configured to flow from the exposed distal tip of the insulated wire to the elongated conductive tube to generate a plurality of cavitation bubbles” is a recitation of intended use. Therefore, the prior art need only be capable of performing the claimed function to meet this recitation of intended use.  Diamant discloses that a current is configured to flow from the exposed distal tip of the insulated wire to the elongated conductive tube. Because the prior art probe (12) of Diamant can be attached to a voltage source capable of applying pulses with a duration, rise time, and frequency to the electrodes (90/76; [0154]) that result in the generation of cavitation bubbles (because of the plasma arc between the two electrodes), it meets this recitation of intended use. Note also that Diamant discloses that the probe may be used in a system employing electro-hydraulic principle for disrupting the occlusion (par. [0169]).
Regarding claim 2, an insulated layer (98) is disposed between the coiled portion (90) of the insulated wire and the elongated conductive tube (see fig. 9). 
Regarding claim 3, noting that all elements of the probe (12) are considered connected (at least mechanically) to one another, the elongated conductive tube is connected to a ground wire (622; see also [0148], which discloses that the outer electrode may be the ground electrode).
Regarding claim 4, Diamant further discloses a voltage supply (16/18) connected to a proximal end of the ground wire and the insulated wire (see fig. 1).
Regarding claim 6, when appropriate pulses are applied to the electrodes, a plurality of plasma arcs are generated across a distal edge of the insulated layer (98) in the same manner as the instant application since both the prior art of Diamant and the instant invention comprise a first electrode in the form of an outer conductive tube and a second electrode in the form of a coiled wire within the conductive tube.
Regarding claim 8, the insulated outer sheath may be considered sheath (34; see fig. 1, 8), which includes an inlet (42) for receiving conductive fluid (i.e., capable of receiving conductive fluid) and is insulated from the electrodes by at least layer (86) and cover (64; [0132]) when the probe of Diamant is inserted through (34), noting that insertion may be stopped when the conductive tube (78) is within a distal end of the sheath (34) if desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant.  In the embodiment shown in figs. 8-12, the distal end of the elongated conductive tube forming the outer electrode is flush with the distal tip of the coiled portion forming the inner electrode (see fig. 9). However, Diamant discloses another embodiment wherein the distal end of the elongated conductive tube (outer electrode) extends beyond the distal tip of the inner electrode (see fig. 4) and discloses that such an arrangement may render the operation of the probe less harmful to the patient ([0144]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the embodiment shown in figs. 8-12 of Diamant to extend the conductive tube beyond the distal tip of the coiled portion (90) as taught with respect to the embodiment shown in figs. 1-7 of Diamant in order to render the operation of the probe less harmful to the patient.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Adams et al. (Us 2014/0005576; “Adams ‘576”).  Diamant discloses the invention substantially as stated above including that the device may be used in a system employing electro-hydraulic principle ([0169]) for disrupting the occlusion (i.e., spark that vaporizes small bubble of water causing shockwaves as understood by one of ordinary skill in the art) and an insulated layer (98; fig. 9), but fails to disclose that the insulated layer includes a plurality of holes arranged along a longitudinal axis of the insulated layer. 
Adams ‘576 discloses another device used to treat an occlusion within a body lumen by breaking apart the occlusion via shockwaves. Adams ‘576 discloses a conducting wire (42) that includes a coiled portion at its distal end, the conducting wire covered by an insulated layer disposed between the distal coiled portion and another conducting wire/electrode (fig. 1 or 2; [0051]). The insulated layer includes a plurality of holes (44) arranged along a longitudinal axis of the insulated layer.  Adams ‘576 discloses that each opening forms a shockwave source or electrode, thereby allowing an electrical arc to form between each of the electrodes formed on the inner wire and the counter electrode ([0051]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Diamant to further include a plurality of holes arranged along a longitudinal axis of the insulated layer (98) as taught by Adams ‘576 in order to provide multiple electrodes available for plasma arc formation with the conductive tube, thereby providing a stream of pulses across the conductive tube and insulated wire (i.e., outer and inner electrode) to create a stream of shockwaves along the length of the coiled portion ([0053]). 
Regarding claim 7, a plurality of plasma arcs is generated across a hole of the plurality of holes arranged on the insulated layer of the device of Diamant as modified in view of Adams ‘576 (e.g., voltage is pulsed, thereby producing a plurality of plasma arcs). 
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Chernenko (US 7,087,061). Diamant discloses the invention substantially as stated above, including that the device may be used on stones and other calcluli appearing in the biliary, urinary or coronary system or peripheral vasculature ([0005]) but does not expressly disclose a plurality of tines or the claimed vibration rate.
Chernenko discloses another device that is used to treat an occlusion within a body lumen by breaking apart the occlusion. The device comprises an insulated wire (711, insulated by 712; figs. 7a-g) and an elongated conductive tube (713). Chernenko discloses that the impulses configured to ignite a spark between the electrodes are supplied as repeating impulses at a rate of “several tens of Hz” (see claim 2). Chernenko further discloses that the conductive tube has a plurality of tines (714; col. 11, ll. 14-65). These tines are considered configured to prevent the distal end of the conductive tube from perforating the lumen due to their radially inwardly curved configuration (see fig. 7b or 7c). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Diamant to provide impulses at a rate within the claimed range (wherein several tens of Hertz is considered to fall within the range of 14 to 800Hz) and to include a plurality of tines at a distal end of the conductive tube as taught by Chernenko since such values for supplying impulses to the electrodes for igniting spark discharge between the electrodes is satisfactory and known in the art according to Chernenko and the tines serve to grasp and contain the concretion at a position near the distal end of the device. Since the voltage impulses are supplied at a rate that falls within in the claimed range, the plurality of cavitation bubbles are configured to generate mechanical vibrations at a vibration rate falling within the claimed range (note: the only description of the claimed rate within the instant application describes a rate of voltage impulses from 14 to 800Hz, and therefore such a voltage impulse rate is understood to produce cavitation bubbles that generate vibration at the same rate). 
Regarding claim 11, the elastic contacts (714) of Diamant as modified in view of Chernenko are being considered the claimed “plurality of spikes” for claim 11, since each of the contacts comprises an elongated and sharp (at least at the tip due to the thinness of the electrode) element. Since the contacts (714) comprise an extension of the conductive tube (713), they are configured to cause a plurality of plasma arcs to be generated across a distal edge of the insulated layer. 
Claims 9, 38, 39, 42, 43, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Gill (US 2006/0184076). 
Regarding claim 38, Diamant discloses a system for treating an occlusion within a body lumen comprising an insulated outer sheath (64,86; [0161]), an elongated conductive tube (78), and an insulated wire (90) having a helically coiled portion (90 is formed from stainless steel coil; [0162]) as discussed in more detail above with respect to claim 1. Diamant does not expressly disclose a fluid source. However, Diamant discloses a fluid inlet (42) for receiving an irrigation fluid ([0115]) and therefore makes obvious the use of a fluid source (i.e., syringe/bag/pump etc.) in combination with the probe of Diamant to provide the irrigation fluid to the inlet.  Diamant does not expressly disclose that the irrigation fluid is a conductive fluid. Gill discloses that saline is an appropriate irrigation fluid for use with a system used to break apart an occlusion within a body lumen ([0027], [0031]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Diamant to include a fluid source of saline, a conductive fluid, as taught by Gill, since Diamant discloses that an irrigation fluid may be delivered into inlet (42) and Gill discloses that saline is a known and satisfactory material for use as an irrigation fluid.
The limitation “for injecting conductive fluid into a proximal end of the outer sheath, with the conductive fluid exiting a distal end of the outer sheath” is a recitation of intended use. When the conductive fluid (saline as taught by Gill) provided by the fluid source is injected into fluid inlet (42) of Diamant with the guidewire removed from the device, the fluid is injected into a proximal end of the outer sheath (via opening 30) and exits a distal end of the outer sheath since the fluid is free to pass through the open passage defined by a central region of the coiled portion (90). See the examiner-annotated reproduction of figure 8 below, showing the path the fluid takes if the guidewire is removed prior to the fluid being injected into inlet (42), noting that Diamant discloses that the guidewire may be removed from the device. The guidewire has been erased in the figure to better show the path of the fluid when the guidewire is removed.  The limitation “to generate a plurality of cavitation bubbles in the conductive fluid” is a recitation of intended use. Because voltage pulses may be applied across the insulated wire and the elongated conductive tube while the conductive fluid is being delivered out of the distal end of the outer sheath such that a plurality of cavitation bubbles are generated in the conductive fluid, the prior art of Diamant in view of Gill meets this functional limitation.

    PNG
    media_image1.png
    304
    903
    media_image1.png
    Greyscale

Regarding claim 39, an insulated layer (98) is disposed between the coiled portion (90) of the insulated wire and the elongated conductive tube (see fig. 9). 
Regarding claim 42, noting that all elements of the probe (12) are considered connected (at least mechanically) to one another, the elongated conductive tube is connected to a ground wire (622; see also [0148], which discloses that the outer electrode may be the ground electrode).
Regarding claim 43, Diamant further discloses a voltage supply (16/18) connected to a proximal end of the ground wire and the insulated wire (see fig. 1).
Regarding claim 46, In the embodiment shown in figs. 8-12, the distal end of the elongated conductive tube forming the outer electrode is flush with the distal tip of the coiled portion forming the inner electrode (see fig. 9). However, Diamant discloses another embodiment that the distal end of the elongated conductive tube (outer electrode) extends beyond the distal tip of the inner electrode (see fig. 4) and discloses that such an arrangement may render the operation of the probe less harmful to the patient ([0144]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the embodiment shown in figs. 8-12 of Diamant to extend the conductive tube beyond the distal tip of the coiled portion as taught with respect to the embodiment shown in figs. 1-7 of Diamant in order to render the operation of the probe less harmful to the patient.
Regarding claim 9, Diamant discloses the invention substantially as stated above with respect to claims 1 and 8, including a balloon mounted over a length of the probe 12 ([0170) but fails to disclose that the balloon is a proximal balloon mounted over a length of the outer sheath, and further fails to disclose a waste conduit for receiving debris carried by the conductive fluid.
Gill discloses another device that is used to treat an occlusion within a body lumen by breaking apart the stone via cavitation of fluids. The device includes an outer sheath having an inlet (36; fig. 2b) for receiving conductive fluid (saline), a proximal balloon (32) (i.e. proximal to the distal-most end of the sheath as shown in fig. 2b, and therefore considered a “proximal” balloon) mounted over a length of the outer sheath, and a waste conduit (38) for receiving debris carried by the injected conductive fluid ([0027], [0031]). It would have been obvious to one of ordinary skill in the art to have modified the outer sheath of Diamant to include a proximal balloon mounted over a length of the insulated outer sheath (64,86), and a waste conduit for receiving debris carried by the injected conductive fluid as taught by Gill in order to provide a fluid that acts as a medium to transmit energy from the device to the stone, a means of facilitating pooling of the fluid near the distal end of the device, and a path for carrying away small bits of material ([0031]).
Claim 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Gill as applied to claim 38 above and further in view of Chernenko (US 7,087,061). Diamant in view of Gill discloses the invention substantially as stated above, including that the device may be used on stones and other calcluli appearing in the biliary, urinary or coronary system or peripheral vasculature ([0005]) but does not expressly disclose a plurality of tines or the claimed vibration rate. 
Chernenko discloses another device that is used to treat an occlusion within a body lumen by breaking apart the occlusion. The device comprises an insulated wire (711, insulated by 712; figs. 7a-g) and an elongated conductive tube (713). Chernenko discloses that the impulses configured to ignite a spark between the electrodes are supplied as repeating impulses at a rate of “several tens of Hz” (see claim 2). Chernenko further discloses that the conductive tube has a plurality of tines (714; col. 11, ll. 14-65). These tines are considered configured to prevent the distal end of the conductive tube from perforating the lumen due to their radially inwardly curved configuration (see fig. 7b or 7c). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Diamant to provide impulses at a rate within the claimed range (wherein several tens of Hertz is considered to fall within the range of 14 to 800Hz) and to include a plurality of tines at a distal end of the conductive tube as taught by Chernenko since such values for supplying impulses to the electrodes for igniting spark discharge between the electrodes is satisfactory and known in the art according to Chernenko and the tines serve to grasp and contain the concretion at a position near the distal end of the device. Since the voltage impulses are supplied at a rate that falls within in the claimed range, the plurality of cavitation bubbles are configured to generate mechanical vibrations at a vibration rate falling within the claimed range (note: the only description of the claimed rate within the instant application describes a rate of voltage impulses from 14 to 800Hz, and therefore such a voltage impulse rate is understood to produce cavitation bubbles that generate vibration at the same rate). 
Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Gill as applied to claim 38, and further in view Adams et al. (Us 2014/0005576; “Adams ‘576”).  Diamant in view of Gill discloses the invention substantially as stated above including that the device may be used in a system employing electro-hydraulic principle ([0169]) for disrupting the occlusion (i.e., spark that vaporizes small bubble of water causing shockwaves as understood by one of ordinary skill in the art) and an insulated layer (98), but fails to disclose that the insulated layer includes a plurality of holes arranged along a longitudinal axis of the insulated layer. 
Adams ‘576 discloses another device used to treat an occlusion within a body lumen by breaking apart the occlusion via shockwaves. Adams ‘576 discloses a conducting wire (42) that includes a coiled portion at its distal end, the conducting wire covered by an insulated layer disposed between the distal coiled portion and another conducting wire/electrode (fig. 1 or 2; [0051]). The insulated layer includes a plurality of holes (44) arranged along a longitudinal axis of the insulated layer.  Adams ‘576 discloses that each opening forms a shockwave source or electrode, thereby allowing an electrical arc to form between each of the electrodes formed on the inner wire and the counter electrode ([0051]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Diamant to further include a plurality of holes arranged along a longitudinal axis of the insulated layer (98) as taught by Adams ‘576 in order to provide multiple electrodes available for plasma arc formation with the conductive tube, thereby providing a stream of pulses across the conductive tube and insulated wire (i.e., outer and inner electrode) to create a stream of shockwaves along the length of the coiled portion ([0053]). 
Regarding claim 41, a plurality of plasma arcs is generated across a hole of the plurality of holes arranged on the insulated layer of the device of Diamant as modified in view of Adams ‘576 (e.g., voltage is pulsed, thereby producing a plurality of plasma arcs).

Allowable Subject Matter
Claims 14-21 are objected to for the minor informality noted above with respect to claim 14 (see Claim Objections section above), but would be allowable if rewritten to address the claim objection in the manner suggested above. 
The prior art system of Diamant in view of Gill is capable of receiving conductive fluid through the coiled portion since the guidewire (32) can be withdrawn from the passage formed by coiled portion (90) and fluid can pass into opening (30) and out the distal end of the sheath (64/86) (via the passage formed by the coiled portion) as discussed above with respect to claim 38. However, the prior art of Diamant in view of Gill does not disclose or fairly suggest the step of passing the conductive fluid through the open passage in the coiled portion (which is occupied by guidewire 32 in the methods disclosed by Diamant) as required by method claim 14, and further fails to disclose applying voltage pulses across the insulated wire and the elongated conductive tube to cause a current to flow from the exposed distal tip of the insulated wire to the elongated conductive tube to generate a plurality of cavitation bubbles in the conductive fluid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 6/7/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771